Case: 1:17-md-02807-JSG Doc #: 430 Filed: 07/30/21 1 of 5. PageID #: 16648


   UNITED STATES DISTRICT COURT
   NORTHERN DISTRICT OF OHIO

                               :
                               :                              CASE NO. 1:17-md-2807
   IN RE: SONIC CORP. CUSTOMER :                              MDL No. 2807
   DATA SECURITY BREACH        :
   LITIGATION                  :                              ORDER
                               :
   (FINANCIAL INSTITUTIONS)    :                              [Resolving Doc. 328; Doc. 394]
                               :




   JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

            In 2017, unidentified third parties accessed Sonic1 customers’ payment card data. The

   hackers obtained customer payment card information from more than three-hundred Sonic

   Drive-Ins. This litigation followed and the Court granted class certification.2

            Before the Court are two motions to seal exhibits, one motion from Plaintiffs3 and one

   from non-party Visa Inc.4 For the following reasons, the Court DENIES Plaintiffs’ motion to

   seal and DENIES IN PART AND GRANTS IN PART Visa Inc.’s motion to seal.

       I.       Plaintiffs’ Motion to Seal

            Plaintiffs seek to file under seal summary judgment-related exhibits marked

   “Confidential” and “Attorney’s Eyes Only” pursuant to the parties’ stipulated protective

   order.5 As with earlier motions to seal in this matter, the Court denies the current motion to

   seal.



            1
             Sonic Corporation and its subsidiaries and affiliates Sonic Industries Services, Inc., Sonic Capital LLC,
   Sonic Franchising LLC, Sonic Industries LLC, and Sonic Restaurants, Inc. (collectively, “Sonic” or “Sonic
   Defendants” or “Defendants”).
           2
             Doc. 343; Doc. 348.
           3
             Doc. 328.
           4
             Doc. 394.
           5
             See Doc. 189.
Case: 1:17-md-02807-JSG Doc #: 430 Filed: 07/30/21 2 of 5. PageID #: 16649

   Case No. 1:17-md-2807
   Gwin, J.

           The Sixth Circuit instructs that filings can only be sealed for “the most compelling

   reasons.”6 Further, while “a district court may enter a protective order limiting the use or

   disclosure of discovery materials” for good cause, “[a]t the adjudication stage . . . very

   different considerations apply.”7 Pleadings, briefs, and filings are given a “strong

   presumption in favor of openness” because they are “the sort of records that would help

   the public assess for itself the merits of judicial decisions.”8

           “[I]n civil litigation, only trade secrets, information covered by a recognized

   privilege (such as the attorney-client privilege), and information required by statute to be

   maintained in confidence (such as the name of a minor victim of a sexual assault), [are]

   typically enough to overcome the presumption of access.”9

           The party moving to seal documents has the heavy burden of demonstrating: “(1) a

   compelling interest in sealing the records; (2) that the interest in sealing outweighs the

   public’s interest in accessing the records; and (3) that the request is narrowly tailored.”10 In

   a class actions “particular strictness” applies to “the standards for denying public access to

   the record.”11

           Generalized arguments for sealing are insufficient. The Sixth Circuit requires that

   parties seeking to seal documents must “analyze in detail, document by document, the

   propriety of secrecy, providing reasons and legal citations.”12 Here, the parties offer no


           6
               Kondash v. Kia Motors America, Inc., 767 Fed. App’x. 635, 637 (6th Cir. 2019) (alteration in original).
           7
               Shane Grp., Inc. v. Blue Cross Blue Shield of Mich., 825 F.3d 299, 305 (6th Cir. 2016) (citation
   omitted).
           8
             In re Nat’l Prescription Opiate Litig., 927 F.3d 919, 939 (6th Cir. 2019) (citing Shane Grp., 825 F.3d
   at 304–05 (6th Cir. 2016)).
           9
             Shane Grp., 825 F.3d at 308.
           10
              Kondash, 767 Fed. App’x. at 637 (6th Cir. 2019).
           11
              Shane Grp., 825 F.3d at 305 (citation omitted).
           12
              Id. (citation omitted).
                                                           -2-
Case: 1:17-md-02807-JSG Doc #: 430 Filed: 07/30/21 3 of 5. PageID #: 16650

   Case No. 1:17-md-2807
   Gwin, J.

   such detailed “document by document” sealing justification.

            Here, Plaintiffs have not provided an explanation or evidence that they have a

   compelling interest in sealing their Opposition brief and exhibits. With only the parties’

   own “Confidential” or “Attorney’s Eyes Only” designation as guidance, the Court does not

   find that the documents should be sealed. Plaintiffs also state that they “would not oppose

   a request from Sonic or Order from the Court directing the exhibits be filed on the public

   docket.”13

            Plaintiffs’ motion to file its summary judgment-related documents and exhibits

   under seal is denied.

      II.        Visa Inc.’s Motion to Seal

            Non-party Visa Inc. also asks the Court to allow Plaintiffs to file under seal their

   summary judgment-related Exhibit EEE.14 Exhibit EEE is a copy of an “Event Qualification

   Summary Under The Visa Global Compromised Account Recovery (GCAR) Program”

   “prepared in connection with” the Sonic data breach.15 Visa explains that the Qualification

   Summary document contains “highly commercially sensitive” information.                                    Visa is

   concerned about potential competitive harm if the Qualification Summary is publicly

   disclosed.16

            Visa’s motion describes the Qualification Summary’s contents, and the Court uses

   that description to determine which aspects of the exhibit appears to contain proprietary

   information that Visa does not need to disclose.17 Briefly, the Qualification Summary may


            13
               Doc. 328 at 2.
            14
               Doc. 394 (referencing Doc. 368-7).
            15
               Doc. 394 at 1.
            16
               Id. at 2.
            17
               Kondash, 767 Fed. App’x. at 638 (“While the existence of a trade secret will generally satisfy a party’s
                                                           -3-
Case: 1:17-md-02807-JSG Doc #: 430 Filed: 07/30/21 4 of 5. PageID #: 16651

   Case No. 1:17-md-2807
   Gwin, J.

   be redacted to exclude information about Visa, Inc.’s internal processes and standards, but

   information pertaining to the Sonic data breach is of greater interest to both the public and

   the Court in this matter.

              Plaintiffs may redact information regarding “details of Visa’s internal systems,

   databases,” Visa’s “processes for analyzing . . . sensitive cardholder account information,

   descriptions of Visa’s contractual rules with its clients, [and] Visa’s application of the

   confidential processes of its proprietary GCAR program.”18 Any Visa-customer personal

   information, such as names, addresses, or account information, may be redacted if it is

   included in the Qualification Summary. The Court recognizes that these aspects of the

   Qualification Summary may contain Visa’s proprietary information.

              Plaintiffs may not redact “confidential information regarding Sonic’s data security

   practices and results of a forensic investigation conducted by an independent forensic

   investigator, highly sensitive information about overall fraud and counterfeit fraud

   transactions reported by Visa Issuers regarding certain accounts that transacted at Sonic

   during relevant time frames, and the number of accounts impacted across Visa Issuers.”19

   The Court does not find evidence that disclosing these aspects of the Qualification Summary

   will put Visa at a competitive disadvantage.

       III.      Conclusion

              For the foregoing reasons, the Court DENIES Plaintiffs’ motion to seal, and DENIES

   IN PART AND GRANTS IN PART Visa Inc.’s motion to seal.


   burden of showing a compelling reason for sealing documents, even if a trade secret does not exist, a court
   may still find a compelling reason exists; further, even if a district court finds that a trade secret exists, it must
   still determine whether public interest outweighs the moving party's interests in protecting their trade secret.”).
             18
                Doc. 394 at 3.
             19
                Id.
                                                            -4-
Case: 1:17-md-02807-JSG Doc #: 430 Filed: 07/30/21 5 of 5. PageID #: 16652

   Case No. 1:17-md-2807
   Gwin, J.



   ITS IS SO ORDERED.

   Dated: July 30, 2021                             s/   James S. Gwin
                                                  JAMES S. GWIN
                                                  UNITED STATES DISTRICT JUDGE




                                          -5-
